59 F.3d 168NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ronald C. UPSHUR, Plaintiff-Appellant,v.U.S. HOME CORPORATION;  West Farm Home Owners Association,Incorporated;  Chambers Enterprises, Incorporated;Rogal Real Estate;  Darlene Brown;Lonnie Harrison;  Sam Ibrahim,Defendants-Appellees,Stuart S. ROGAL, Movant-Appellee.Ronald C. UPSHUR, Plaintiff-Appellant,v.U.S. HOME CORPORATION;  West Farm Home Owners Association,Incorporated;  Chambers Enterprises, Incorporated;  RogalReal Estate;  Darlene Brown;  Lonnie Harrison;  Sam Ibrahim;Stuart S. Rogal, Defendants-Appellees.
Nos. 95-1154, 95-1747.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995.Decided:  June 20, 1995.

Ronald C. Upshur, Appellant Pro Se.  Richard E. Schimel, Budow & Noble, P.C., Bethesda, MD;  David Lee Bortz, Baltimore, MD;  Charles M. Cockerill, Conroy, Ballman & Dameron, Gaithersburg, MD, for Appellees.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief in this civil action.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Upshur v. U.S. Home Corp., No. CA-91-1852-DKC (D. Md. Dec. 12, 1994 & Mar. 22, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED